DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/201 has been entered.
Response to Arguments
Applicant’s arguments, filed on 05/12/2021, with respect to rejections of claims 1-7, 9-10, 13-21, 23-24, 27-35, 37-38, and 41-51 under pre-AIA  35 U.S.C. 103(a), have been fully considered and are persuasive.  The amendment to the independent claims has overcome the rejections. The update and interference searches have been performed. The claims are allowed. The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-10, 13-21, 23-24, 27-35, 37-38, and 41-51 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 15, and 29, as amended, the prior art references of Tamkivi (U.S. Pub. 2013/0057638 A1, already of record), Raffle et al (U.S. 8,947,323 B1, already of record), and Zhou (U.S. Pub. 2012/0326971 A1), as well as some documents of record, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIZE MA/Primary Examiner, Art Unit 2613